Exhibit 99.1 Contact: Michael J. Culotta Executive Vice President and Chief Financial Officer (502) 627-7475 PHARMERICA REPORTS RESULTS FOR THE FOURTH QUARTER OF 2010 AND YEAR ENDED DECEMBER 31, 2010 Exceeds Adjusted 2010 Guidance Consummated the Acquisition of Chem Rx and Lone Star Pharmacies Renegotiated Prime Vendor Agreement Reports a 16% Increase in Operating Cash Flow Issues Guidance for 2011 LOUISVILLE, Kentucky (February 24, 2011) – PharMerica Corporation (NYSE: PMC), a national provider of institutional pharmacy and hospital pharmacy management services, today reported the financial results of its fourth quarter of 2010 and year ended December 31, 2010.The Company had Adjusted EBITDA of $17.8 million in the fourth quarter with annual Adjusted EBITDA of $78.5 million. Commenting on the Company’s recent developments, Gregory S. Weishar, PharMerica Corporation’s Chief Executive Officer, said, “Although 2010 was a challenging year, we made significant advancements in the fourth quarter to position our business in key markets by acquiringthe Chem Rx and Lone Star Pharmacies.These acquisitions fortify our market presence in the New York, New Jersey and Texas market areas, and we believe they will be accretive to earnings in 2011.The acquisitions were funded primarily by cash flow from operations, which increased 16% in 2010 from $85.0million to $98.2 million.We also completed the amendment to our Prime Vendor Agreement with AmerisourceBergen, effective January 1, 2011, which provides PharMerica improved pricing, purchasing flexibility and margin opportunities. “In 2010, we repurchased $10.5 million of common stock pursuant to the Company’s stock repurchase program.There remains $14.5 million authorized under the program, and the Company may make further purchases from time to time as market conditions warrant. “In 2011, we plan to heavily invest in customer service and improved operating technologies.In the short term, these investments will increase SG&A expenses by approximately $6.0 million compared with last year.We believe these investments will improve customer retention by allowing us to be more proactive in responding to customer needs and that the Company will realize significant long-term benefits.” -MORE- PMC Reports Results for the Fourth Quarter of 2010 and Year Ended December 31, 2010 Page 2 February 24, 2011 The results for the fourth quarter as well as the Company’s fiscal 2011 guidance are set forth below: Ø Key Comparisons of Fourth Quarters Ended December 31, 2010 and 2009: ● Net income for the fourth quarter of 2010 was $4.7 million, or $0.16 per diluted share, compared with $10.2 million, or $0.33 per diluted share, for the fourth quarter of 2009.Adjusted earnings per diluted share were $0.20 in 2010 compared with $0.32 in 2009. ● Cash flow provided by operating activities was $29.4 million compared with $25.4million in the prior year. ● Adjusted EBITDA was $17.8 million compared with $25.1 million in the prior year. Ø Key Comparisons of Years Ended December 31, 2010 and 2009: ● Net income for the year ended December 31, 2010, was $19.2 million, or $0.64 per diluted share, including an after-tax charge of $3.0 million, or $0.10 per diluted share, related to certain legal claims arising from time periods prior to the 2007 formation of the Company.Net income for the year ended December 31, 2009, was $42.2 million, or $1.39 per diluted share, including a $4.5 million favorable income tax adjustment.Adjusted earnings per diluted share were $0.93 compared with $1.30 in the prior year. ● Cash flow provided by operating activities was $98.2 million compared with $85.0million in the prior year. ● Adjusted EBITDA was $78.5 million compared with $102.7 million in the prior year. Fiscal 2011 Earnings Guidance The Company announces its fiscal 2011 earnings guidance range as follows: (in millions, except per share data) Ranges Revenues $2,097 - $2,133 Adjusted EBITDA $77.0 - $83.0 Depreciation and amortization expense $30.3 - $29.3 Interest expense, net $10.9 - $10.7 Tax rate 40.5% - 40.3% Net income $21.3 - $25.7 Adjusted diluted earnings per share $0.72 - $0.87 Common and common equivalent shares outstanding The fiscal 2011 earnings guidance does not consider any integration, merger and acquisition related costs or other charges the Company may incur, including but not limited to the application of new accounting pronouncements or other non-recurring charges.Also, the guidance does not consider the potential impact of the expected conversion to Average Manufacturers Price (“AMP”) or costs to be incurred in 2011 relating to short cycle dispensing as required by the Patient Protection and Affordable Care Act, effective January 1, 2012, because the effect of these items cannot be reasonably estimated at this time. -MORE- PMC Reports Results for the Fourth Quarter of 2010 and Year Ended December 31, 2010 Page 3 February 24, 2011 Conference Call Management will hold a conference call to review the financial results for the fourth quarter and year ended December 31, 2010, on February 25, 2011, at 10:00 a.m. Eastern Time.To access the live webcast, visit the Investor Relations section of the Company’s website at www.pharmerica.com or go to www.earnings.com.To access a telephonic replay of the call, which will be available one hour after the conclusion of the call through March 4, 2011, please dial 1-888-286-8010 (617-801-6888 if calling from outside the U.S.) and use passcode 38619461. About PharMerica PharMerica Corporation is a leading institutional pharmacy services company servicing healthcare facilities in the United States.As of December 31, 2010, PharMerica operated 97 institutional pharmacies in 43 states.PharMerica’s customers are institutional healthcare providers, such as nursing centers, assisted living facilities, hospitals and other long-term care providers.The Company also provides pharmacy management services to long-term care hospitals. Forward-looking Statements This press release contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which reflect the Company’s current estimates, expectations and projections about its future results, performance, prospects and opportunities.Forward-looking statements include, among other matters, the information concerning the Company’s “guidance” and possible future results of operations, the Company’s ability to purchase acquisition targets, the accretive affect of completed acquisitions on the Company’s operating results and financial position, the impact of recent acquisitions on long-term shareholder value and the Company’s market share, the potential impact of the expected conversion to Average Manufacturers Price, the potential impact of planned investments in customer service and operating technologies and the strength of the Company’s financial performance during 2011.Forward-looking statements include statements that are not historical facts and can be identified by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would,” “project” and similar expressions.These forward-looking statements are based upon information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.Important factors that could cause the Company’s actual results to differ materially from the results referred to in the forward-looking statements we make in this press release are included in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports, including Quarterly Reports on Form 10-Q, filed with the SEC by the Company. You are cautioned not to place undue reliance on any forward-looking statements, all of which speak only as of the date of this press release.Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events.All subsequent written and oral forward-looking statements attributable to us or any person acting on the Company’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this press release and in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports filed with the SEC by the Company. -MORE- PMC Reports Results for the Fourth Quarter of 2010 and Year Ended December 31, 2010 Page 4 February 24, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS (In millions, except share and per share amounts) Three Months Ended December 31, Year Ended December 31, Amount % of Revenue Amount % of Revenue Amount % of Revenue Amount % of Revenue Revenues $ % $ % $ % $ % Cost of goods sold Gross profit Selling, general and administrative expenses Amortization expense Integration, merger and acquisition related costs and other charges Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ % $ % $ % $ % Three Months Ended December 31, Year Ended December 31, Earnings per common share: Basic $ Diluted $ Shares used in computing earnings per common share: Basic Diluted -MORE- PMC Reports Results for the Fourth Quarter of 2010 and Year Ended December 31, 2010 Page 5 February 24, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and per share amounts) Dec. 31, Dec. 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred tax assets Prepaids and other assets Equipment and leasehold improvements Accumulated depreciation ) ) Deferred tax assets, net Goodwill Intangible assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Salaries, wages and other compensation Other accrued liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value per share; 1,000,000 shares authorized and no shares issued at December 31, 2009 and December 31, 2010 – – Common stock, $0.01 par value per share; 175,000,000 shares authorized; 30,619,830 shares and 30,696,261 shares issued as ofDecember31, 2009 and December 31, 2010, respectively Capital in excess of par value Retained earnings Treasury stock at cost, 1,336,817 shares at December 31, 2010 – ) $ $ -MORE- PMC Reports Results for the Fourth Quarter of 2010 and Year Ended December 31, 2010 Page 6 February 24, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Three Months Ended December 31, Year Ended December 31, Cash flows provided by (used in) operating activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization Integration, merger and acquisition related costs and other charges – Stock-based compensation Amortization of deferred financing fees Deferred income taxes Loss on disposition of equipment Other ) – ) – Change in operating assets and liabilities: Accounts receivable, net Inventory ) ) Prepaids and other assets ) ) ) Accounts payable ) Salaries, wages and other compensation ) Other accrued liabilities ) ) Net cash provided by operating activities Cash flows provided by (used in) investing activities: Purchases of equipment and leasehold improvements ) Acquisitions, net of cash acquired ) Cash proceeds from sale of assets – Other – – Net cash used in investing activities ) Cash flows provided by (used in) financing activities: Proceeds from long-term revolving credit facility – – Repayments of long-term revolving credit facility – ) – ) Repayments of capital lease obligations ) Issuance of common stock – Treasury stock at cost – ) – ) Tax benefit from stock-based compensation – Net cash provided by (used in) financing activities – ) Change in cash and cash equivalents ) ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental information: Cash paid for interest $ Cash paid for taxes $
